Locher, J.,
dissenting. In its ruling today the majority has held that the trial court, upon finding that appellant’s complaint was barred by the applicable statute of limitations, acted properly in awarding a summary judgment for appellee in the instant cause. As I am convinced, however, that the prerequisites for granting a summary judgment were not satisfied in the action, I must dissent.
This court, in Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, 327, stated that “* * * before summary judgment may be granted, it must be determined that: (1) No genuine *146issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to that party.” Certainly, in applying the rule of law enunciated by this court in both Cook v. Matvejs (1978), 56 Ohio St. 2d 234, and Gregory v. Flowers (1972), 32 Ohio St. 2d 48, “reasonable minds” could easily draw from the available evidence conflicting inferences as to whether appellant did timely file her action.
The court’s holding in Cook and Gregory are unambiguous. A statute that shortens the period of time for bringing an action may not be applied to a cause arising before the statute’s enactment when such application totally “obliterates” the cause; a party must be provided a “reasonable time” in which to file his claim. Cook, supra, at 237. R. C. 2305.11(B), which abbreviated the limitations period for a malpractice action by circumscribing the tolling effect of a legal disability, is clearly within the contemplation of Cook. Thus the issue of whether the retroactive application of the statute afforded appellant, who has steadfastly contended that she was incompetent during the entirety of the period permitted her to initiate her action, a “reasonable time” to file is hardly self-evident and should not have been resolved through a summary judgment proceeding. The trial court’s action was particularly ill-advised in light of the fact that the malpractice alleged in appellant’s complaint is asserted to be the very cause of the disability that delayed the bringing of the action.
Moreover, appellant’s contention that appellee attempted to conceal its malpractice and was, thus, estopped from asserting the statute of limitations as a defense was also improperly disposed of through the grant of a motion for summary judgment. Cf. Wright v. Lorain (1942), 70 Ohio App. 337, 343; Schaffer v. Larzelere (1963), 410 Pa. 402, 405, 189 A. 2d 267; Guy v. Schuldt (1956), 236 Ind. 101, 107, 138 N.E. 2d 891. From the record, it appears sufficient evidence of appellee’s malfeasance in this regard existed to compel the overruling of appellee’s motion.
*147For all of the above reasons, I feel the majority has erred in sanctioning the trial court’s decision.
C. Brown, J., concurs in the foregoing dissenting opinion.